DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because figure 1a-1b, 2a-2b, 3 fail to have proper labels for all the rectangular boxes such as 105, 115, 120, 130, 212, 200, 270-276, 248, 286, 242, 250-256 as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a removable interface module in claims 25-26, 29-39 and 41-42.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0040], [0047], [0051] for the removable interface module is described in figure 3 as a hardware circuitry device that comprises a processor 248, a memory 254, a transmitter 234, receiver 236, a serial data interface, parallel data interface, Universal Serial Bus (USB) interface and/or like data interface including a connector such as connector 115 to enable communication of data with an AED and to stay physically coupled and electrically connected with the AED especially while the AED is being transported. 

 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitations "a dock" in line 1 and line 2. Is it considered as unclear or indefinite whether the dock in both lines 1 and 2 are the same? Or the dock of line 1 is different that the dock of line 2? Especially, the specs only describes one dock that have been used within the invention. In other words, it is unclear whether “a dock” in line 2 is specifying that it is the same dock in line 1 that has status information transmitted thereto or some separate second dock.
Claim 39 recites the limitations "a dock" in line 1 and line 2. Is it considered as unclear or indefinite if the dock in both lines 1 and 2 are the same? Or the dock of line 1 is different that the dock of line 2? Especially, the specs only describes one dock that have been used within the invention. In other words, it is unclear whether “a dock” in line 2 is specifying that it is the same dock in line 1 that has status information transmitted thereto or some separate second dock.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 25-36, 38 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US2013/0304147A1) hereafter Aoyama, in view of Tuysserkani (US2011/0060378A1).
Regarding claim 25, Aoyama discloses a system, comprising: 
an automated external defibrillator (AED) (fig 3:300, par[0061]: In its present embodiments, an AED can either administer the shock automatically, or instruct the user to do so, e.g. by pushing a button. An illustrative example may be an AED provided with an ECG monitoring capability.); 
a removable interface module configured for use with the AED (fig 4:455, par[0083]: Utility module 455 in FIG. 4 technically equivalent to the removable interface, illustratively comprises a parameter module 460 configured to detect a parameter of a patient; a communication module 490 configured to transmit data from the utility module; a data outlet 475 configured to engage the defibrillator data connect port 440 of the defibrillator 410 for transmitting data to or receiving data from the defibrillator 410;), the removable interface module comprising: 
a processor (fig 4:480, par[0083]: a module processor 480 configured to control the parameter module 460 and the communication module 490 and a memory 485); 
a memory (fig 4:485, par[0097]: The module processor 480 of the utility module can be any microprocessor capable of accessing information stored in memory 485, performing actions based on instructions using information from memory 485 or some other source, and alternatively storing information in memory 485 or transmitting information); and 
at least one battery physically separate from an AED battery (fig 4:465, par[0084], [0100]: the utility module may further include a power outlet 470 configured to engage the power connect 445 of the defibrillator 410 for providing an electrical charge to the defibrillator 410 from a power source 465. Power source 465 can be can be a battery or fuel cell, a direct line from a wall outlet, current from a solar cell or any other power source sufficient to satisfy the power requirements for utility module 450.); 
wherein the removable interface module is configured to: 
reversibly couple to and decouple from the AED (fig 4:470, par[0099]: The power outlet 470 is illustratively configured to engage the power connect 445 technically equivalent to the feature of coupling and decoupling, of the defibrillator for providing an electrical charge 450 to the defibrillator from the power source 465. Alternatively, the power connect 445 of the defibrillator may also provide power from the energy storage device 415 of the defibrillator to the power source 465 of the utility module when the utility module is without sufficient power to operate as described later below. The power outlet 470 of the utility module may illustratively be a hardware-based power connector configured to connect with the power connect 445 of the defibrillator), 
receive status information from the AED without requiring power from the AED battery (par[0083]: A data outlet 475 configured to engage the defibrillator data connect port 440 of the defibrillator 410 for transmitting data to or receiving data from the defibrillator 410. The utility module may further include a power outlet 470 configured to engage the power connect 445 of the defibrillator 410 for providing an electrical charge to the defibrillator 410 from a power source 465. In another alternative embodiment, the utility module is further provided with the power source 465.), and 
transmit the status information wirelessly to one or more devices using power from the at least one battery (par[0093]: Communication module 490 is hardware and software configured to transmit data from the utility module. Illustratively, the communication module 490 is configured to transmit data from the utility module to an external utility 494. The external utility 494 may be a computer, a laptop, a server, a mobile computing device, or other computing device.).
Aoyama does not explicitly disclose the system wherein a global positioning system (GPS) receiver configured to receive location information for determining a location of the AED; and transmit the location information wirelessly to one or more devices.
Tuysserkani discloses the system wherein a global positioning system (GPS) receiver configured to receive location information for determining a location of the AED (fig 1:74 & fig 3:75, par[0034], [0040]: a communication network 10 includes one or more AEDs 12 that include a wireless modem 74 connected to an antenna 76 for transmitting and receiving cellular signals 2 from/to a base station 6 within a cellular telephone network 4. a GPS receiver 75 may be coupled to the antenna 76 and to the processor 42 for providing GPS coordinates (i.e., latitude, longitude and altitude) of the AED. In some implementations, the GPS receiver 75 may be included as part of the wireless modem 74 as illustrated, while in other implementations the GPS receiver 75 may be a separate component.); and transmit the location information wirelessly to one or more devices (par[0040], [0050]: Integrating a wireless modem 74 into the AED 12 enables the system to automatically notify emergency service personnel of the event (i.e., which activation of the AED) and its location, as well as to provide information that may be useful in treating the cardiac victim.).
One of ordinary skill in the art would be aware of both the Aoyama and the Tuysserkani references since both pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aoyama to implement the location feature as disclosed by Tuysserkani to gain the functionality of automatically reporting activation data and periodic self-diagnostic testing results to a manufacturer or service provider via a wireless data call to a remote server, sending results of periodic self-monitoring status checks to a remote server (e.g., a server of an AED servicing center or AED manufacturer), and reporting servicing requirements along with AED location information.

Regarding claim 26, Aoyama in view of Tuysserkani discloses the system of claim 25, wherein the removable interface module is configured to transmit the status information and the location information wirelessly to the one or more devices using power from the at least one battery and without requiring power from the AED battery (Aoyama par[0083]: A data outlet 475 configured to engage the defibrillator data connect port 440 of the defibrillator 410 for transmitting data to or receiving data from the defibrillator 410. The utility module may further include a power outlet 470 configured to engage the power connect 445 of the defibrillator 410 for providing an electrical charge to the defibrillator 410 from a power source 465. In another alternative embodiment, the utility module is further provided with the power source 465.)).

Regarding claim 27, Aoyama in view of Tuysserkani discloses the system of claim 25, wherein the GPS receiver is configured to receive the location information, wherein the location information comprises geographic location information (Tuysserkani fig 3:75, par[0040], [0060]: a GPS receiver 75 may be coupled to the antenna 76 and to the processor 42 for providing GPS coordinates (i.e., latitude, longitude and altitude) of the AED. In some implementations, the GPS receiver 75 may be included as part of the wireless modem 74 as illustrated, while in other implementations the GPS receiver 75 may be a separate component. the AED processor 42 may also access an integrated GPS receiver 75 to obtain current location information in the form of GPS coordinates. Obtaining present location information enables the AED to accurately report its location when the device has been moved from its usual storage location, such as to reach a victim outside a building. Including a GPS receiver 75 in the AED also enables the accurate reporting of the activation location by devices that are normally stored in vehicles, such as buses, trains, ferries, and aircraft). 

Regarding claim 28, Aoyama in view of Tuysserkani discloses the system of claim 25, wherein the removable interface module comprises a location determining unit comprising the GPS receiver (Tuysserkani fig 3:74&75, par[0040], [0060]: a GPS receiver 75 may be coupled to the antenna 76 and to the processor 42 for providing GPS coordinates (i.e., latitude, longitude and altitude) of the AED. In some implementations, the GPS receiver 75 may be included as part of the wireless modem 74 as illustrated, while in other implementations the GPS receiver 75 may be a separate component. the AED processor 42 may also access an integrated GPS receiver 75 to obtain current location information in the form of GPS coordinates. Obtaining present location information enables the AED to accurately report its location when the device has been moved from its usual storage location, such as to reach a victim outside a building. Including a GPS receiver 75 in the AED also enables the accurate reporting of the activation location by devices that are normally stored in vehicles, such as buses, trains, ferries, and aircraft)).

Regarding claim 29, Aoyama in view of Tuysserkani discloses the system of claim 25, wherein the removable interface module is configured to couple with the AED via wired connection (Aoyama par[0091]: Data outlet 475 is configured to engage the defibrillator data connect port 440 of the defibrillator for transmitting data to or receiving data from the defibrillator. The data outlet 475 may be one or more ports that allow bidirectional flow of data between the utility module and the defibrillator. Illustratively, the data outlet 475 is an RS232 plug connector configured for connection to the illustrative socket connector of the defibrillator data connect port 440 as described above in a wired connection).

Regarding claim 30, Aoyama in view of Tuysserkani discloses the system of claim 25, wherein the removable interface module is configured to couple to the AED via USB connection (Aoyama par[0091], [0096]: The data outlet 475 may be one or more ports that allow bidirectional flow of data between the utility module and the defibrillator. Illustratively, the data outlet 475 is an RS232 plug connector configured for connection to the illustrative socket connector of the defibrillator data connect port 440 as described above in a wired connection. While the foregoing disclosure of the module data connect port is illustrative based on the RS232 standard, it will be appreciated that module data connect port may include a USB or other wire connector. In addition, while the module data connect is disclosed as hardware based, it will be appreciated that the hardware may be configurable by software in which case the hardware and software together may together form the module data connect port of this disclosure.).

Regarding claim 31, Aoyama in view of Tuysserkani discloses the system of claim 25, wherein the removable interface module is configured to reversibly couple to the AED, wherein the coupling comprises electrical and physical coupling (Aoyama par[0091]: Data outlet 475 is configured to engage the defibrillator data connect port 440 of the defibrillator for transmitting data to or receiving data from the defibrillator. The data outlet 475 may be one or more ports that allow bidirectional flow of data between the utility module and the defibrillator. Illustratively, the data outlet 475 is an RS232 plug connector configured for connection to the illustrative socket connector of the defibrillator data connect port 440 as described above in a wired connection).

Regarding claim 32, Aoyama in view of Tuysserkani discloses the system of claim 25, wherein the removable interface module is configured to be fastened to the AED (Aoyama par[0091]: Data outlet 475 is configured to engage the defibrillator data connect port 440 of the defibrillator for transmitting data to or receiving data from the defibrillator. The data outlet 475 may be one or more ports that allow bidirectional flow of data between the utility module and the defibrillator. Illustratively, the data outlet 475 is an RS232 plug connector configured for connection to the illustrative socket connector of the defibrillator data connect port 440 as described above in a wired connection).

Regarding claim 33, Aoyama in view of Tuysserkani discloses the system of claim 32, wherein the removable interface module is configured to fastened to the AED using at least one fastener (Aoyama fig 29:1620, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module. The threaded receptacles defining orifices 1620 on the top and like orifices on the bottom of the utility module are for the thumb screws to pass there through. A portion of each thumbscrew that emerges from the top of the utility module through orifices 1620 is received by threaded receptacles provided on the bottom of the defibrillator for holding the defibrillator and utility module in a threaded engagement.).

Regarding claim 34, Aoyama in view of Tuysserkani discloses the system of claim 33, wherein the removable interface module is configured to be fastened to the AED using at least one screw (Aoyama fig 29:1620, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module. The threaded receptacles defining orifices 1620 on the top and like orifices on the bottom of the utility module are for the thumb screws to pass there through. A portion of each thumbscrew that emerges from the top of the utility module through orifices 1620 is received by threaded receptacles provided on the bottom of the defibrillator for holding the defibrillator and utility module in a threaded engagement.).

Regarding claim 35, Aoyama in view of Tuysserkani discloses the system of claim 25, wherein the removable interface module is configured to be inserted at least partially into the AED (Aoyama fig 29:1608, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module.).

Regarding claim 36, Aoyama in view Tuysserkani discloses the system of claim 25, wherein the removable interface module is configured to be disposed at least partially external to the AED (Aoyama fig 29:1608, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module.).

Regarding claim 38, Aoyama in view of Tuysserkani discloses the system of claim 25, comprising a dock (Aoyama fig 30:1609, par[0247]: the utility module provides a docking station for receiving and holding and for providing data and/or power to the defibrillator.), wherein the removable interface module is configured to wirelessly transmit the status information wirelessly to a dock (Aoyama fig 29:1609, par[0251]: the bridge back technically equivalent to a dock, holds the data and power connectors to route data and power from utility module 1608 to the defibrillator.).

Regarding claim 41, Aoyama in view Tuysserkani discloses the system of claim 25, wherein the removable interface module is configured to periodically receive the status information from the AED (Aoyama par[0191]: An IPv4/stream/TCP socket (described by RFC 147) will be created by the utility module to carry bi-directional messages between the defibrillator and the utility module. A predetermined port may illustratively be used. The utility module will act as the server, and will listen for connections. The defibrillator will connect to the socket created by the utility module. After a connection has been established, periodic messages will be exchanged during normal mode as detailed in the following sections.).

2.	Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view Tuysserkani, and further in view of Fincke et al. (Patent US5470343) hereafter Fincke.
Regarding claim 37, Aoyama in view of Tuysserkani does not explicitly disclose the system wherein the removable interface module is configured to be coupled to the AED such that at least a portion of the removable interface module protrudes beyond an edge of the AED.
Fincke discloses the system wherein the removable interface module is configured to be coupled to the AED such that at least a portion of the removable interface module protrudes beyond an edge of the AED (fig 1:10 & fig 2:12; col 4 ln 14-33: The detachable power supply 10 technically equivalent to the removable interface module includes a continuous and elongated hook member 12 located near the top of the power supply and a latch 14 (see FIG. 2) located near the bottom of the power supply for attachment to the portable defibrillator 16. Power supply 10 is attached by placing hook member 12 in a slot 18 in the upper housing of the defibrillator and engaging the latch. The power supply is released by pressing on latch release 20, which protrudes through the top edge of the power supply. Thus, the power supply can be attached to and released from the defibrillator with a single hand, and without manipulating the latch.).
One of ordinary skill in the art would be aware of the Aoyama, Tuysserkani and Fincke references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aoyama to implement the specific structure feature as disclosed by Fincke to gain the functionality of allowing quick enhancing portability, and providing optimal charging and operational performance, by being alternately operable in both a controlled current mode and a controlled voltage mode.

3.	Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view Tuysserkani, and further in view of Edwards et al. (US2004/0049233A1) hereafter Edwards.
Regarding claim 39, Aoyama in view of Tuysserkani does not explicitly disclose the system comprising a dock, wherein the removable interface module is configured to wirelessly transmit the location information wirelessly to a dock.
Edwards discloses the system comprising a dock (fig 1:12, par[0037], [0038]: FIG. 1 is a perspective drawing of an automated external defibrillator (AED) 10 in an exemplary docking station 12. Docking station 12 is a cabinet, comprising a compartment 14 that receives AED 10 and a hinged door 16 that closes to secure AED 10 inside compartment 14), wherein the removable interface module is configured to wirelessly transmit the location information wirelessly to a dock (par[0088], [0095]: The docking station may, in addition, receive status information from the status monitor. The status information may be part of an interrogation (150) or may be received in a separate communication. The docking station may present the status information received from the status monitor. For example, the docking station may receive data disclosing the location of the nearest docking station with an operational AED. In the event that the docking station detects a problem with the operational status of itself or its associated AED, the docking station may present the location of the nearest docking station with an operational AED via a display screen. The presented status information may include, for example, a summary of the device's location and operational status, such as "ready," "out of service," "door open" or "in use.").
One of ordinary skill in the art would be aware of the Aoyama, Tuysserkani and Edwards references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aoyama to implement the specific structure feature as disclosed by Edwards to gain the functionality in the event that the docking station detects a problem with the operational status of itself or its associated AED, the docking station may present the location of the nearest docking station with an operational AED via a display screen, and as a result, an operator needing an AED and finding an AED that is out of service may be directed to a nearby docking station having an AED that is in service.

4.	Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view Tuysserkani, and further in view of Tamura et al. (US2009/0264948A1) hereafter Tamura.
Regarding claim 40, Aoyama in view of Tuysserkani does not explicitly disclose the system wherein the status information comprises at least one of: electrode expiration information, AED service information, AED repair information, AED trouble- shooting information, information about the AED battery and AED self-test information (Tamura par[0025], [0047]).
Tamura discloses the system wherein the status information comprises at least one of: electrode expiration information, AED service information, AED repair information, AED trouble- shooting information, information about the AED battery and AED self-test information (Tamura par[0025], [0047]).
One of ordinary skill in the art would be aware of the Aoyama, Tuysserkani and Tamura references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aoyama to implement the status information feature as disclosed by Tamura to gain the functionality of conveying the status information to health care providers responsible for the care of a patient on which the AED was used or to service personnel responsible for maintaining the AED.

5.	Claim(s) 42-43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Tuysserkani, and further in view of Abrahamson (US2013/0234861A1).
Regarding claim 42, Aoyama in view of Tuysserkani does not explicitly disclose the system wherein the removable interface module comprises a low-power transmitter, and wherein the removable interface module is configured to transmit the status information and the location information wirelessly to the one or more devices by the low-power transmitter.
Abrahamson discloses the system wherein the removable interface module (par[0038]: The communication chip 270 technically equivalent to interface also preferably comprises The transmitter 176/276 and the receiver 174/274 can be implemented as separate units or can represent the transmitting and receiving branches of a common transceiver. If provided as separate units, they may comprise separate RF antennas or share a common RF antenna 178.) comprises a low-power transmitter (fig 5:276, par[0039], [0048]: The communication chip 270 technically equivalent to interface also preferably comprises The transmitter 176/276 and the receiver 174/274 that are preferably inactive during the low-power state and become activated once the wakeup receiver 172 correctly receives a wakeup call can advantageously operate at frequencies within the Medical Implant Communication Service (MICS) radio band at 402 to 405 MHz. Alternatively, the receiver 174 and the transmitter 176 could operate at the ISM radio band at 418 MHz (U.S.), 433.05-434.79 MHz, 868-870 MHz (Europe) or 902-928 MHz (U.S.). the transmitter 176 and receiver 174 could be powered down during an inactive, low-power state, whereas the wakeup receiver 172 is active to receive any wakeup messages. This significantly reduces the power consumption as compared to having the transmitter 176 and the receiver 174 active all time.), and wherein the removable interface module is configured to transmit the status information and the location information wirelessly to the one or more devices by the low-power transmitter (fig 5:300, par[0082], [0083]: The communication unit 200 has a wired or wireless connection with the data processing device 300 effected by respective input and output (I/O) units 210, 310. In the case of wired connections, the I/O units 210, 310 represent respective connection ports. In an wireless connection embodiment, the I/O units 210, 310 correspond to the necessary transceiver functionality with optional antennas. The information is forwarded by the I/O unit 210 to the I/O unit 310 in the data processing device 300 and the memory controller 350.).
One of ordinary skill in the art would be aware of the Aoyama, Tuysserkani and Abrahamson references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aoyama to implement the low-power feature as disclosed by Abrahamson to gain the functionality of providing an improved signal to noise ratio, smaller geographical interference between neighboring stations, less radiated power, and well defined service areas for given transmitter power.


Regarding claim 43, Aoyama in view of Tuysserkani and Abrahamson discloses the system of claim 42, wherein the low-power transmitter is a low-power radio transmitter (Abrahamson par[0080], [0081]: The communication chip 270 also preferably comprises a receiver 274 and transmitter 276 with dedicated or a common RF antenna 278. The receiver 274 and transmitter 276 are advantageously employed by the communication unit 200 once a communication session has been established and preferably operate within the MICS band or an ISM band within the MHz range. The communication chip 270 could then include a dedicated wakeup transmitter 271 having a connected RF antenna 273.).

Regarding claim 45, Aoyama in view of Tuysserkani and Abrahamson discloses the system of claim 42, comprising a low-power radio transceiver comprising the low- power radio transmitter (Abrahamson par[0080], [0081], [0038]: The communication chip 270 also preferably comprises a receiver 274 and transmitter 276 with dedicated or a common RF antenna 278. The receiver 274 and transmitter 276 are advantageously employed by the communication unit 200 once a communication session has been established and preferably operate within the MICS band or an ISM band within the MHz range. The communication chip 270 could then include a dedicated wakeup transmitter 271 having a connected RF antenna 273. The transmitter 176 and receiver 174 can be implemented as separate units or can represent the transmitting and receiving branches of a common transceiver. par[0039], [0048]: The communication chip 270 technically equivalent to interface also preferably comprises The transmitter 176/276 and the receiver 174/274 that are preferably inactive during the low-power state and become activated once the wakeup receiver 172 correctly receives a wakeup call can advantageously operate at frequencies within the Medical Implant Communication Service (MICS) radio band at 402 to 405 MHz. Alternatively, the receiver 174 and the transmitter 176 could operate at the ISM radio band at 418 MHz (U.S.), 433.05-434.79 MHz, 868-870 MHz (Europe) or 902-928 MHz (U.S.). the transmitter 176 and receiver 174 could be powered down during an inactive, low-power state, whereas the wakeup receiver 172 is active to receive any wakeup messages. This significantly reduces the power consumption as compared to having the transmitter 176 and the receiver 174 active all time.).

6.	Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Tuysserkani and Abrahamson (US2013/0234861A1), and further in view of Mallon et al. (US2012/0259648A1) hereafter Mallon.
Regarding claim 44, Aoyama in view of Tuysserkani and Abrahamson does not explicitly disclose the system wherein the low-power transmitter is a low-power Bluetooth transmitter.
Mallon discloses the system of claim 42, wherein the low-power transmitter is a low-power Bluetooth transmitter (par[0050]: The transmitters can also comply with the ZigBee standard, Bluetooth, and in particular the low power Bluetooth standard, the IRDA standard, various standards or protocols that make use of the industrial, scientific, and medical (ISM) radio band, short-range device (SRD) bands, the European SRD bands, the Chinese WPAN bands as well as various other low power standards designed for short range communication).
One of ordinary skill in the art would be aware of the Aoyama, Tuysserkani, Abrahamson and Mallon references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aoyama to implement the Bluetooth feature as disclosed by Mallon to gain the functionality of avoiding interference from other wireless devices, having lower power consumption, being easily upgradeable, and having a range better than Infrared communication.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 25-34, 36, 38, 40-43 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. US11108274B2 in view of Aoyama. 
Instant Application # 17443872
Patent # 11108274B2
25. A system, comprising: an automated external defibrillator (AED); a removable interface module configured for use with the AED, the removable interface module comprising: a processor; a memory; a global positioning system (GPS) receiver configured to receive location information for determining a location of the AED; and at least one battery physically separate from an AED battery; wherein the removable interface module is configured to: reversibly couple to and decouple from the AED, receive status information from the AED without requiring power from the AED battery, and transmit the status information and the location information wirelessly to one or more devices using power from the at least one battery.
1. A system for communicating information including device status information, comprising: a removable interface for an automated external defibrillator (AED), the removable interface comprising: a first processor, and a first memory and a first low-power radio transceiver communicatively coupled with the first processor and configured to, without requiring power from a battery of the AED, receive status information from the AED and send the status information to a dock for the AED, wherein the removable interface is configured to reversibly couple to and decouple from the AED; and the dock for the AED, comprising: a second processor, a second memory and second low-power radio transceiver communicatively coupled with the second processor and configured to receive the status information from the removable interface and transmit the status information through a networking interface to one or more networked elements or computers, wherein the dock is physically separate from the removable interface and physically separate from the AED.
14. The system of claim 13, wherein the location determination unit comprises a global positioning system (GPS) receiver, wherein the GPS receiver configured to receive a location of the AED.
27. The system of claim 25, wherein the GPS receiver is configured to receive the location information, wherein the location information comprises geographic location information.
14. The system of claim 13, wherein the location determination unit comprises a global positioning system (GPS) receiver, wherein the GPS receiver configured to receive a location of the AED.
28. The system of claim 25, wherein the removable interface module comprises a location determining unit comprising the GPS receiver.
14. The system of claim 13, wherein the location determination unit comprises a global positioning system (GPS) receiver, wherein the GPS receiver configured to receive a location of the AED.
30. The system of claim 25, wherein the removable interface module is configured to couple to the AED via USB connection.
24. The method of claim 23, comprising receiving, at the removable interface, the status information from the AED, wherein the removable interface is coupled with the AED via a Universal Serial Bus (USB) interface.
40. The system of claim 25, wherein the status information comprises at least one of: electrode expiration information, AED service information, AED repair information, AED trouble-shooting information, information about the AED battery and AED self-test information.
18. The system of claim 1, wherein the status information comprises at least one of: configuration information, troubleshooting information, repair information, and an electrode expiration date.
42. The system of claim 25, wherein the removable interface module comprises a low-power transmitter, and wherein the removable interface module is configured to transmit the status information and the location information wirelessly to the one or more devices by the low-power transmitter.
1. A system for communicating information including device status information, comprising: a removable interface for an automated external defibrillator (AED), the removable interface comprising: a first processor, and a first memory and a first low-power radio transceiver communicatively coupled with the first processor and configured to, without requiring power from a battery of the AED, receive status information from the AED and send the status information to a dock for the AED,
43. The system of claim 42, wherein the low-power transmitter is a low-power radio transmitter.
1. A system for communicating information including device status information, comprising: a removable interface for an automated external defibrillator (AED), the removable interface comprising: a first processor, and a first memory and a first low-power radio transceiver communicatively coupled with the first processor and configured to, without requiring power from a battery of the AED, receive status information from the AED and send the status information to a dock for the AED,
45. The system of claim 42, wherein the low-power transmitter is a low-power radio transmitter.
1. A system for communicating information including device status information, comprising: a removable interface for an automated external defibrillator (AED), the removable interface comprising: a first processor, and a first memory and a first low-power radio transceiver communicatively coupled with the first processor and configured to, without requiring power from a battery of the AED, receive status information from the AED and send the status information to a dock for the AED…


Regarding claim 25, Co-1 does not explicitly disclose the removable interface module comprising:  at least one battery physically separate from an AED battery.
Aoyama discloses the removable interface module comprising:  at least one battery physically separate from an AED battery (fig 4:465, par[0084], [0100]: the utility module may further include a power outlet 470 configured to engage the power connect 445 of the defibrillator 410 for providing an electrical charge to the defibrillator 410 from a power source 465. Power source 465 can be can be a battery or fuel cell, a direct line from a wall outlet, current from a solar cell or any other power source sufficient to satisfy the power requirements for utility module 450).
One of ordinary skill in the art would be aware of both the Co-1 and Aoyama references since both pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the battery feature as disclosed by Aoyama to gain the functionality of providing High specific energy, long storage times and instant readiness.

Regarding claim 26, Co-1 in view of Aoyama discloses the system of claim 25, wherein the removable interface module is configured to transmit the status information and the location information wirelessly to the one or more devices using power from the at least one battery and without requiring power from the AED battery (Aoyama par[0083]: A data outlet 475 configured to engage the defibrillator data connect port 440 of the defibrillator 410 for transmitting data to or receiving data from the defibrillator 410. The utility module may further include a power outlet 470 configured to engage the power connect 445 of the defibrillator 410 for providing an electrical charge to the defibrillator 410 from a power source 465. In another alternative embodiment, the utility module is further provided with the power source 465.)).

Regarding claim 29, Co-1 in view of Aoyama discloses the system of claim 25, wherein the removable interface module is configured to couple with the AED via wired connection (Aoyama par[0091]: Data outlet 475 is configured to engage the defibrillator data connect port 440 of the defibrillator for transmitting data to or receiving data from the defibrillator. The data outlet 475 may be one or more ports that allow bidirectional flow of data between the utility module and the defibrillator. Illustratively, the data outlet 475 is an RS232 plug connector configured for connection to the illustrative socket connector of the defibrillator data connect port 440 as described above in a wired connection).

Regarding claim 31, Co-1 in view of Aoyama discloses the system of claim 25, wherein the removable interface module is configured to reversibly couple to the AED, wherein the coupling comprises electrical and physical coupling (Aoyama par[0091]: Data outlet 475 is configured to engage the defibrillator data connect port 440 of the defibrillator for transmitting data to or receiving data from the defibrillator. The data outlet 475 may be one or more ports that allow bidirectional flow of data between the utility module and the defibrillator. Illustratively, the data outlet 475 is an RS232 plug connector configured for connection to the illustrative socket connector of the defibrillator data connect port 440 as described above in a wired connection).

Regarding claim 32, Co-1 in view of Aoyama discloses the system of claim 25, wherein the removable interface module is configured to be fastened to the AED (Aoyama par[0091]: Data outlet 475 is configured to engage the defibrillator data connect port 440 of the defibrillator for transmitting data to or receiving data from the defibrillator. The data outlet 475 may be one or more ports that allow bidirectional flow of data between the utility module and the defibrillator. Illustratively, the data outlet 475 is an RS232 plug connector configured for connection to the illustrative socket connector of the defibrillator data connect port 440 as described above in a wired connection)..

Regarding claim 33, Co-1 in view of Aoyama discloses the system of claim 32, wherein the removable interface module is configured to fastened to the AED using at least one fastener (Aoyama fig 29:1620, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module. The threaded receptacles defining orifices 1620 on the top and like orifices on the bottom of the utility module are for the thumb screws to pass there through. A portion of each thumbscrew that emerges from the top of the utility module through orifices 1620 is received by threaded receptacles provided on the bottom of the defibrillator for holding the defibrillator and utility module in a threaded engagement.).

Regarding claim 34, Co-1 in view of Aoyama discloses the system of claim 33, wherein the removable interface module is configured to be fastened to the AED using at least one screw (Aoyama fig 29:1620, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module. The threaded receptacles defining orifices 1620 on the top and like orifices on the bottom of the utility module are for the thumb screws to pass there through. A portion of each thumbscrew that emerges from the top of the utility module through orifices 1620 is received by threaded receptacles provided on the bottom of the defibrillator for holding the defibrillator and utility module in a threaded engagement.).

Regarding claim 35, Co-1 in view of Aoyama discloses the system wherein the removable interface module is configured to be inserted at least partially into the AED (Aoyama fig 29:1608, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module.).

Regarding claim 36, Co-1 in view of Aoyama discloses the system of claim 25, wherein the removable interface module is configured to be disposed at least partially external to the AED (Aoyama fig 29:1608, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module.).

Regarding claim 38, Co-1 in view of Aoyama discloses the system of claim 25, comprising a dock (Aoyama fig 30:1609, par[0247]: the utility module provides a docking station for receiving and holding and for providing data and/or power to the defibrillator.), wherein the removable interface module is configured to wirelessly transmit the status information wirelessly to a dock (Aoyama fig 29:1609, par[0251]: the bridge back technically equivalent to a dock, holds the data and power connectors to route data and power from utility module 1608 to the defibrillator.).

Regarding claim 41, Co-1 in view of Aoyama discloses the system of claim 25, wherein the removable interface module is configured to periodically receive the status information from the AED (Aoyama par[0191]: An IPv4/stream/TCP socket (described by RFC 147) will be created by the utility module to carry bi-directional messages between the defibrillator and the utility module. A predetermined port may illustratively be used. The utility module will act as the server, and will listen for connections. The defibrillator will connect to the socket created by the utility module. After a connection has been established, periodic messages will be exchanged during normal mode as detailed in the following sections.).

3.	Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Co-1 in view of Aoyama, and further in view of Fincke et al. (Patent US5470343) hereafter Fincke.
Regarding claim 37, Co-1 in view of Aoyama does not explicitly disclose the system wherein the removable interface module is configured to be coupled to the AED such that at least a portion of the removable interface module protrudes beyond an edge of the AED.
Fincke discloses the system wherein the removable interface module is configured to be coupled to the AED such that at least a portion of the removable interface module protrudes beyond an edge of the AED (fig 1:10 & fig 2:12; col 4 ln 14-33: The detachable power supply 10 technically equivalent to the removable interface module includes a continuous and elongated hook member 12 located near the top of the power supply and a latch 14 (see FIG. 2) located near the bottom of the power supply for attachment to the portable defibrillator 16. Power supply 10 is attached by placing hook member 12 in a slot 18 in the upper housing of the defibrillator and engaging the latch. The power supply is released by pressing on latch release 20, which protrudes through the top edge of the power supply. Thus, the power supply can be attached to and released from the defibrillator with a single hand, and without manipulating the latch.).
One of ordinary skill in the art would be aware of the Co-1 in view of Aoyama and Fincke references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the specific structure feature as disclosed by Fincke to gain the functionality of allowing quick enhancing portability, and providing optimal charging and operational performance, by being alternately operable in both a controlled current mode and a controlled voltage mode.

4.	Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Co-1 in view of Aoyama, and further in view of Edwards et al. (US2004/0049233A1) hereafter Edwards.
Regarding claim 39, Co-1 in view of Aoyama does not explicitly disclose the system comprising a dock, wherein the removable interface module is configured to wirelessly transmit the location information wirelessly to a dock.
Edwards discloses the system comprising a dock (fig 1:12, par[0037], [0038]: FIG. 1 is a perspective drawing of an automated external defibrillator (AED) 10 in an exemplary docking station 12. Docking station 12 is a cabinet, comprising a compartment 14 that receives AED 10 and a hinged door 16 that closes to secure AED 10 inside compartment 14), wherein the removable interface module is configured to wirelessly transmit the location information wirelessly to a dock (par[0088], [0095]: The docking station may, in addition, receive status information from the status monitor. The status information may be part of an interrogation (150) or may be received in a separate communication. The docking station may present the status information received from the status monitor. For example, the docking station may receive data disclosing the location of the nearest docking station with an operational AED. In the event that the docking station detects a problem with the operational status of itself or its associated AED, the docking station may present the location of the nearest docking station with an operational AED via a display screen. The presented status information may include, for example, a summary of the device's location and operational status, such as "ready," "out of service," "door open" or "in use.").
One of ordinary skill in the art would be aware of the Co-1, Aoyama and Edwards references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the specific structure feature as disclosed by Edwards to gain the functionality in the event that the docking station detects a problem with the operational status of itself or its associated AED, the docking station may present the location of the nearest docking station with an operational AED via a display screen, and as a result, an operator needing an AED and finding an AED that is out of service may be directed to a nearby docking station having an AED that is in service.

5.	Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Co-1 in view of Aoyama, and further in view of Mallon et al. (US2012/0259648A1) hereafter Mallon.
Regarding claim 44, Co-1 in view of Aoyama does not explicitly disclose the system wherein the low-power transmitter is a low-power Bluetooth transmitter.
Mallon discloses the system of claim 42, wherein the low-power transmitter is a low-power Bluetooth transmitter (par[0050]: The transmitters can also comply with the ZigBee standard, Bluetooth, and in particular the low power Bluetooth standard, the IRDA standard, various standards or protocols that make use of the industrial, scientific, and medical (ISM) radio band, short-range device (SRD) bands, the European SRD bands, the Chinese WPAN bands as well as various other low power standards designed for short range communication).
One of ordinary skill in the art would be aware of the Co-1, Aoyama, and Mallon references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the Bluetooth feature as disclosed by Mallon to gain the functionality of avoiding interference from other wireless devices, having lower power consumption, being easily upgradeable, and having a range better than Infrared communication.

1.	Claims 25-34, 36, 38 and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. US10763703B2 in view of Aoyama. 
Instant Application # 17443872
Patent # 10763703B2
25. A system, comprising: an automated external defibrillator (AED); a removable interface module configured for use with the AED, the removable interface module comprising: a processor; a memory; a global positioning system (GPS) receiver configured to receive location information for determining a location of the AED; and at least one battery physically separate from an AED battery; wherein the removable interface module is configured to: reversibly couple to and decouple from the AED, receive status information from the AED without requiring power from the AED battery, and transmit the status information and the location information wirelessly to one or more devices using power from the at least one battery.
1. A system for wirelessly transmitting data and power, the system comprising: a defibrillator cabinet configured to house a defibrillator comprising a defibrillator battery; a wireless dock comprising a power source and a first wireless transceiver configured to be coupled with the power source and to transmit the power wirelessly to a second wireless transceiver; and a portable interface configured to be removably coupled to the defibrillator, the portable interface including: the second wireless transceiver, and an energy storage device coupled to the second wireless transceiver and physically separate from the defibrillator battery, wherein the second wireless transceiver is configured to: receive the power wirelessly from the first wireless transceiver of the wireless dock to recharge the energy storage device, receive defibrillator status information from the defibrillator, and transmit the defibrillator status information to the wireless dock using the power from the energy storage device and without requiring the power from the defibrillator battery.
12. The system of claim 1, wherein the portable interface comprises a processor configured to determine a location.
13. The system of claim 1, wherein the portable interface comprises a global positioning system (GPS) receiver configured to receive geographic location information.
14. The system of claim 1, wherein the second wireless transceiver is configured to receive geographic location information from the defibrillator.
15. The system of claim 1, wherein the defibrillator is an automated external defibrillator.
27. The system of claim 25, wherein the GPS receiver is configured to receive the location information, wherein the location information comprises geographic location information.
13. The system of claim 1, wherein the portable interface comprises a global positioning system (GPS) receiver configured to receive geographic location information.
28. The system of claim 25, wherein the removable interface module comprises a location determining unit comprising the GPS receiver.
13. The system of claim 1, wherein the portable interface comprises a global positioning system (GPS) receiver configured to receive geographic location information.
30. The system of claim 25, wherein the removable interface module is configured to couple to the AED via USB connection.
19. The system of claim 1, wherein the portable interface is configured to removably couple with the defibrillator via at least one of: a serial data interface, parallel data interface, and a Universal Serial Bus (USB).
40. The system of claim 25, wherein the status information comprises at least one of: electrode expiration information, AED service information, AED repair information, AED trouble-shooting information, information about the AED battery and AED self-test information.
6. The system of claim 3, wherein the status information comprises one or more of: configuration information, troubleshooting information, repair information, and electrode expiration date.


Regarding claim 25, Co-1 does not explicitly disclose the removable interface module comprising:  a memory.
Aoyama discloses the removable interface module comprising: a memory (fig 4:485, par[0097]: The module processor 480 of the utility module can be any microprocessor capable of accessing information stored in memory 485, performing actions based on instructions using information from memory 485 or some other source, and alternatively storing information in memory 485 or transmitting information).
One of ordinary skill in the art would be aware of both the Co-1 and Aoyama references since both pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the storage feature as disclosed by Aoyama to gain the functionality of offering large amount of storage space, higher capacity, compatibility, stability, less power consumption, and faster speed.

Regarding claim 26, Co-1 in view of Aoyama discloses the system of claim 25, wherein the removable interface module is configured to transmit the status information and the location information wirelessly to the one or more devices using power from the at least one battery and without requiring power from the AED battery (Aoyama par[0083]: A data outlet 475 configured to engage the defibrillator data connect port 440 of the defibrillator 410 for transmitting data to or receiving data from the defibrillator 410. The utility module may further include a power outlet 470 configured to engage the power connect 445 of the defibrillator 410 for providing an electrical charge to the defibrillator 410 from a power source 465. In another alternative embodiment, the utility module is further provided with the power source 465.)).

Regarding claim 29, Co-1 in view of Aoyama discloses the system of claim 25, wherein the removable interface module is configured to couple with the AED via wired connection (Aoyama par[0091]: Data outlet 475 is configured to engage the defibrillator data connect port 440 of the defibrillator for transmitting data to or receiving data from the defibrillator. The data outlet 475 may be one or more ports that allow bidirectional flow of data between the utility module and the defibrillator. Illustratively, the data outlet 475 is an RS232 plug connector configured for connection to the illustrative socket connector of the defibrillator data connect port 440 as described above in a wired connection).

Regarding claim 31, Co-1 in view of Aoyama discloses the system of claim 25, wherein the removable interface module is configured to reversibly couple to the AED, wherein the coupling comprises electrical and physical coupling (Aoyama par[0091]: Data outlet 475 is configured to engage the defibrillator data connect port 440 of the defibrillator for transmitting data to or receiving data from the defibrillator. The data outlet 475 may be one or more ports that allow bidirectional flow of data between the utility module and the defibrillator. Illustratively, the data outlet 475 is an RS232 plug connector configured for connection to the illustrative socket connector of the defibrillator data connect port 440 as described above in a wired connection).

Regarding claim 32, Co-1 in view of Aoyama discloses the system of claim 25, wherein the removable interface module is configured to be fastened to the AED (Aoyama par[0091]: Data outlet 475 is configured to engage the defibrillator data connect port 440 of the defibrillator for transmitting data to or receiving data from the defibrillator. The data outlet 475 may be one or more ports that allow bidirectional flow of data between the utility module and the defibrillator. Illustratively, the data outlet 475 is an RS232 plug connector configured for connection to the illustrative socket connector of the defibrillator data connect port 440 as described above in a wired connection)..

Regarding claim 33, Co-1 in view of Aoyama discloses the system of claim 32, wherein the removable interface module is configured to fastened to the AED using at least one fastener (Aoyama fig 29:1620, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module. The threaded receptacles defining orifices 1620 on the top and like orifices on the bottom of the utility module are for the thumb screws to pass there through. A portion of each thumbscrew that emerges from the top of the utility module through orifices 1620 is received by threaded receptacles provided on the bottom of the defibrillator for holding the defibrillator and utility module in a threaded engagement.).

Regarding claim 34, Co-1 in view of Aoyama discloses the system of claim 33, wherein the removable interface module is configured to be fastened to the AED using at least one screw (Aoyama fig 29:1620, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module. The threaded receptacles defining orifices 1620 on the top and like orifices on the bottom of the utility module are for the thumb screws to pass there through. A portion of each thumbscrew that emerges from the top of the utility module through orifices 1620 is received by threaded receptacles provided on the bottom of the defibrillator for holding the defibrillator and utility module in a threaded engagement.).

Regarding claim 35, Co-1 in view of Aoyama discloses the system wherein the removable interface module is configured to be inserted at least partially into the AED (Aoyama fig 29:1608, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module.).

Regarding claim 36, Co-1 in view of Aoyama discloses the system of claim 25, wherein the removable interface module is configured to be disposed at least partially external to the AED (Aoyama fig 29:1608, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module.).

Regarding claim 38, Co-1 in view of Aoyama discloses the system of claim 25, comprising a dock (Aoyama fig 30:1609, par[0247]: the utility module provides a docking station for receiving and holding and for providing data and/or power to the defibrillator.), wherein the removable interface module is configured to wirelessly transmit the status information wirelessly to a dock (Aoyama fig 29:1609, par[0251]: the bridge back technically equivalent to a dock, holds the data and power connectors to route data and power from utility module 1608 to the defibrillator.).

Regarding claim 41, Aoyama in view Tuysserkani discloses the system of claim 25, wherein the removable interface module is configured to periodically receive the status information from the AED (Aoyama par[0191]: An IPv4/stream/TCP socket (described by RFC 147) will be created by the utility module to carry bi-directional messages between the defibrillator and the utility module. A predetermined port may illustratively be used. The utility module will act as the server, and will listen for connections. The defibrillator will connect to the socket created by the utility module. After a connection has been established, periodic messages will be exchanged during normal mode as detailed in the following sections.).

2.	Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Co-1 in view of Aoyama, and further in view of Fincke et al. (Patent US5470343) hereafter Fincke.
Regarding claim 37, Co-1 in view of Aoyama does not explicitly disclose the system wherein the removable interface module is configured to be coupled to the AED such that at least a portion of the removable interface module protrudes beyond an edge of the AED.
Fincke discloses the system wherein the removable interface module is configured to be coupled to the AED such that at least a portion of the removable interface module protrudes beyond an edge of the AED (fig 1:10 & fig 2:12; col 4 ln 14-33: The detachable power supply 10 technically equivalent to the removable interface module includes a continuous and elongated hook member 12 located near the top of the power supply and a latch 14 (see FIG. 2) located near the bottom of the power supply for attachment to the portable defibrillator 16. Power supply 10 is attached by placing hook member 12 in a slot 18 in the upper housing of the defibrillator and engaging the latch. The power supply is released by pressing on latch release 20, which protrudes through the top edge of the power supply. Thus, the power supply can be attached to and released from the defibrillator with a single hand, and without manipulating the latch.).
One of ordinary skill in the art would be aware of the Co-1 in view of Aoyama and Fincke references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the specific structure feature as disclosed by Fincke to gain the functionality of allowing quick enhancing portability, and providing optimal charging and operational performance, by being alternately operable in both a controlled current mode and a controlled voltage mode.

4.	Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Co-1 in view of Aoyama, and further in view of Edwards et al. (US2004/0049233A1) hereafter Edwards.
Regarding claim 39, Co-1 in view of Aoyama does not explicitly disclose the system comprising a dock, wherein the removable interface module is configured to wirelessly transmit the location information wirelessly to a dock.
Edwards discloses the system comprising a dock (fig 1:12, par[0037], [0038]: FIG. 1 is a perspective drawing of an automated external defibrillator (AED) 10 in an exemplary docking station 12. Docking station 12 is a cabinet, comprising a compartment 14 that receives AED 10 and a hinged door 16 that closes to secure AED 10 inside compartment 14), wherein the removable interface module is configured to wirelessly transmit the location information wirelessly to a dock (par[0088], [0095]: The docking station may, in addition, receive status information from the status monitor. The status information may be part of an interrogation (150) or may be received in a separate communication. The docking station may present the status information received from the status monitor. For example, the docking station may receive data disclosing the location of the nearest docking station with an operational AED. In the event that the docking station detects a problem with the operational status of itself or its associated AED, the docking station may present the location of the nearest docking station with an operational AED via a display screen. The presented status information may include, for example, a summary of the device's location and operational status, such as "ready," "out of service," "door open" or "in use.").
One of ordinary skill in the art would be aware of the Co-1, Aoyama and Edwards references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the specific structure feature as disclosed by Edwards to gain the functionality in the event that the docking station detects a problem with the operational status of itself or its associated AED, the docking station may present the location of the nearest docking station with an operational AED via a display screen, and as a result, an operator needing an AED and finding an AED that is out of service may be directed to a nearby docking station having an AED that is in service.

5.	Claim(s) 42-43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Co-1 in view of Aoyama, and further in view of Abrahamson (US2013/0234861A1).
Regarding claim 42, Co-1 in view of Aoyama does not explicitly disclose the system wherein the removable interface module comprises a low-power transmitter, and wherein the removable interface module is configured to transmit the status information and the location information wirelessly to the one or more devices by the low-power transmitter.
Abrahamson discloses the system wherein the removable interface module (par[0038]: The communication chip 270 technically equivalent to interface also preferably comprises The transmitter 176/276 and the receiver 174/274 can be implemented as separate units or can represent the transmitting and receiving branches of a common transceiver. If provided as separate units, they may comprise separate RF antennas or share a common RF antenna 178.) comprises a low-power transmitter (fig 5:276, par[0039], [0048]: The communication chip 270 technically equivalent to interface also preferably comprises The transmitter 176/276 and the receiver 174/274 that are preferably inactive during the low-power state and become activated once the wakeup receiver 172 correctly receives a wakeup call can advantageously operate at frequencies within the Medical Implant Communication Service (MICS) radio band at 402 to 405 MHz. Alternatively, the receiver 174 and the transmitter 176 could operate at the ISM radio band at 418 MHz (U.S.), 433.05-434.79 MHz, 868-870 MHz (Europe) or 902-928 MHz (U.S.). the transmitter 176 and receiver 174 could be powered down during an inactive, low-power state, whereas the wakeup receiver 172 is active to receive any wakeup messages. This significantly reduces the power consumption as compared to having the transmitter 176 and the receiver 174 active all time.), and wherein the removable interface module is configured to transmit the status information and the location information wirelessly to the one or more devices by the low-power transmitter (fig 5:300, par[0082], [0083]: The communication unit 200 has a wired or wireless connection with the data processing device 300 effected by respective input and output (I/O) units 210, 310. In the case of wired connections, the I/O units 210, 310 represent respective connection ports. In an wireless connection embodiment, the I/O units 210, 310 correspond to the necessary transceiver functionality with optional antennas. The information is forwarded by the I/O unit 210 to the I/O unit 310 in the data processing device 300 and the memory controller 350.).
One of ordinary skill in the art would be aware of the Co-1 in view of Aoyama and Abrahamson references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aoyama to implement the low-power feature as disclosed by Abrahamson to gain the functionality of providing an improved signal to noise ratio, smaller geographical interference between neighboring stations, less radiated power, and well defined service areas for given transmitter power.

Regarding claim 43, Co-1 in view of Aoyama and Abrahamson discloses the system of claim 42, wherein the low-power transmitter is a low-power radio transmitter (Abrahamson par[0080], [0081]: The communication chip 270 also preferably comprises a receiver 274 and transmitter 276 with dedicated or a common RF antenna 278. The receiver 274 and transmitter 276 are advantageously employed by the communication unit 200 once a communication session has been established and preferably operate within the MICS band or an ISM band within the MHz range. The communication chip 270 could then include a dedicated wakeup transmitter 271 having a connected RF antenna 273.).

Regarding claim 45, Co-1 in view of Aoyama and Abrahamson discloses the system of claim 42, comprising a low-power radio transceiver comprising the low- power radio transmitter (Abrahamson par[0080], [0081], [0038]: The communication chip 270 also preferably comprises a receiver 274 and transmitter 276 with dedicated or a common RF antenna 278. The receiver 274 and transmitter 276 are advantageously employed by the communication unit 200 once a communication session has been established and preferably operate within the MICS band or an ISM band within the MHz range. The communication chip 270 could then include a dedicated wakeup transmitter 271 having a connected RF antenna 273. The transmitter 176 and receiver 174 can be implemented as separate units or can represent the transmitting and receiving branches of a common transceiver. par[0039], [0048]: The communication chip 270 technically equivalent to interface also preferably comprises The transmitter 176/276 and the receiver 174/274 that are preferably inactive during the low-power state and become activated once the wakeup receiver 172 correctly receives a wakeup call can advantageously operate at frequencies within the Medical Implant Communication Service (MICS) radio band at 402 to 405 MHz. Alternatively, the receiver 174 and the transmitter 176 could operate at the ISM radio band at 418 MHz (U.S.), 433.05-434.79 MHz, 868-870 MHz (Europe) or 902-928 MHz (U.S.). the transmitter 176 and receiver 174 could be powered down during an inactive, low-power state, whereas the wakeup receiver 172 is active to receive any wakeup messages. This significantly reduces the power consumption as compared to having the transmitter 176 and the receiver 174 active all time.).

6.	Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Co-1 in view of Aoyama and Abrahamson, and further in view of Mallon et al. (US2012/0259648A1) hereafter Mallon.
Regarding claim 44, Co-1 in view of Aoyama and Abrahamson does not explicitly disclose the system wherein the low-power transmitter is a low-power Bluetooth transmitter.
Mallon discloses the system of claim 42, wherein the low-power transmitter is a low-power Bluetooth transmitter (par[0050]: The transmitters can also comply with the ZigBee standard, Bluetooth, and in particular the low power Bluetooth standard, the IRDA standard, various standards or protocols that make use of the industrial, scientific, and medical (ISM) radio band, short-range device (SRD) bands, the European SRD bands, the Chinese WPAN bands as well as various other low power standards designed for short range communication).
One of ordinary skill in the art would be aware of the Co-1, Aoyama, Abrahamson and Mallon references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the Bluetooth feature as disclosed by Mallon to gain the functionality of avoiding interference from other wireless devices, having lower power consumption, being easily upgradeable, and having a range better than Infrared communication.

1.	Claims 25-36, 38 and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. US976844B2, in view of Aoyama, and further in view Tuysserkani. 
Instant Application # 17443872
Patent # 976844B2
25. A system, comprising: an automated external defibrillator (AED); a removable interface module configured for use with the AED, the removable interface module comprising: a processor; a memory; a global positioning system (GPS) receiver configured to receive location information for determining a location of the AED; and at least one battery physically separate from an AED battery; wherein the removable interface module is configured to: reversibly couple to and decouple from the AED, receive status information from the AED without requiring power from the AED battery, and transmit the status information and the location information wirelessly to one or more devices using power from the at least one battery.
1. A system, comprising: a removable interface module for an automated external defibrillator (AED), the removable interface module comprising: a first processor; a first memory and first low-power radio transceiver communicatively coupled with the first processor and configured to receive status information from the AED without requiring power from an AED battery; a wireless power receiver; and a rechargeable energy storage device electrically coupled with the wireless power receiver and configured to receive power wirelessly for the removable interface module, wherein the removable interface module is configured to reversibly couple to and decouple from the AED; and a wireless dock for the AED comprising: a second processor; a second memory and second low-power radio transceiver communicatively coupled with the second processor and configured to receive the status information from the removable interface module when the AED is powered off and transmit the status information through a networking interface; and a wireless power transmitter configured to be coupled with a power source and transmit the power wirelessly to the removable interface module when the removable interface module is within range, wherein the wireless dock is physically separate from the removable interface module and physically separate from the AED, and wherein the removable interface module is configured to send the status information to the wireless dock without requiring the power from the AED battery.
29. The system of claim 25, wherein the removable interface module is configured to couple with the AED via wired connection.
4. The system according to claim 1, wherein the networking interface is one of a wired networking interface and a wireless networking interface.
31. The system of claim 25, wherein the removable interface module is configured to reversibly couple to the AED, wherein the coupling comprises electrical and physical coupling.
1. A system, comprising: a removable interface module for an automated external defibrillator (AED), the removable interface module comprising: a first processor; a first memory and first low-power radio transceiver communicatively coupled with the first processor and configured to receive status information from the AED without requiring power from an AED battery; a wireless power receiver; and a rechargeable energy storage device electrically coupled with the wireless power receiver and configured to receive power wirelessly for the removable interface module, wherein the removable interface module is configured to reversibly couple to and decouple from the AED;
38. The system of claim 25, comprising a dock, wherein the removable interface module is configured to wirelessly transmit the status information wirelessly to a dock.
1. A system, comprising: a removable interface module for an automated external defibrillator (AED), the removable interface module comprising: a first processor; a first memory and first low-power radio transceiver communicatively coupled with the first processor and configured to receive status information from the AED without requiring power from an AED battery; a wireless power receiver; and a rechargeable energy storage device electrically coupled with the wireless power receiver and configured to receive power wirelessly for the removable interface module, wherein the removable interface module is configured to reversibly couple to and decouple from the AED; and a wireless dock for the AED comprising: a second processor; a second memory and second low-power radio transceiver communicatively coupled with the second processor and configured to receive the status information from the removable interface module when the AED is powered off and transmit the status information through a networking interface….
40. The system of claim 25, wherein the status information comprises at least one of: electrode expiration information, AED service information, AED repair information, AED trouble-shooting information, information about the AED battery and AED self-test information.
6. The system of claim 3, wherein the status information comprises one or more of: configuration information, troubleshooting information, repair information, and electrode expiration date.


Regarding claim 25, Co-1 does not explicitly disclose the removable interface module comprising:  at least one battery physically separate from an AED battery, wherein a global positioning system (GPS) receiver configured to receive location information for determining a location of the AED; and transmit the location information wirelessly to one or more devices.
Aoyama discloses the removable interface module comprising:  
at least one battery physically separate from an AED battery (fig 4:465, par[0084], [0100]: the utility module may further include a power outlet 470 configured to engage the power connect 445 of the defibrillator 410 for providing an electrical charge to the defibrillator 410 from a power source 465. Power source 465 can be can be a battery or fuel cell, a direct line from a wall outlet, current from a solar cell or any other power source sufficient to satisfy the power requirements for utility module 450.).
One of ordinary skill in the art would be aware of both the Co-1 and Aoyama references since both pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the battery feature as disclosed by Aoyama to gain the functionality of providing High specific energy, long storage times and instant readiness.
Co-1 in view of Aoyama does not explicitly disclose the system wherein a global positioning system (GPS) receiver configured to receive location information for determining a location of the AED; and transmit the location information wirelessly to one or more devices.
Tuysserkani discloses the system wherein a global positioning system (GPS) receiver configured to receive location information for determining a location of the AED (fig 1:74 & fig 3:75, par[0034], [0040]: a communication network 10 includes one or more AEDs 12 that include a wireless modem 74 connected to an antenna 76 for transmitting and receiving cellular signals 2 from/to a base station 6 within a cellular telephone network 4. a GPS receiver 75 may be coupled to the antenna 76 and to the processor 42 for providing GPS coordinates (i.e., latitude, longitude and altitude) of the AED. In some implementations, the GPS receiver 75 may be included as part of the wireless modem 74 as illustrated, while in other implementations the GPS receiver 75 may be a separate component.); and transmit the location information wirelessly to one or more devices (par[0040], [0050]: Integrating a wireless modem 74 into the AED 12 enables the system to automatically notify emergency service personnel of the event (i.e., which activation of the AED) and its location, as well as to provide information that may be useful in treating the cardiac victim.).
One of ordinary skill in the art would be aware of the Co-1, Aoyama and the Tuysserkani references since both pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the location feature as disclosed by Tuysserkani to gain the functionality of automatically reporting activation data and periodic self-diagnostic testing results to a manufacturer or service provider via a wireless data call to a remote server, sending results of periodic self-monitoring status checks to a remote server (e.g., a server of an AED servicing center or AED manufacturer), and reporting servicing requirements along with AED location information.

Regarding claim 26, Co-1 in view of Aoyama and Tuysserkani discloses the system of claim 25, wherein the removable interface module is configured to transmit the status information and the location information wirelessly to the one or more devices using power from the at least one battery and without requiring power from the AED battery (Aoyama par[0083]: A data outlet 475 configured to engage the defibrillator data connect port 440 of the defibrillator 410 for transmitting data to or receiving data from the defibrillator 410. The utility module may further include a power outlet 470 configured to engage the power connect 445 of the defibrillator 410 for providing an electrical charge to the defibrillator 410 from a power source 465. In another alternative embodiment, the utility module is further provided with the power source 465.)).

Regarding claim 27, Co-1 in view of Aoyama and Tuysserkani discloses the system of claim 25, wherein the GPS receiver is configured to receive the location information, wherein the location information comprises geographic location information (Tuysserkani fig 3:75, par[0040], [0060]: a GPS receiver 75 may be coupled to the antenna 76 and to the processor 42 for providing GPS coordinates (i.e., latitude, longitude and altitude) of the AED. In some implementations, the GPS receiver 75 may be included as part of the wireless modem 74 as illustrated, while in other implementations the GPS receiver 75 may be a separate component. the AED processor 42 may also access an integrated GPS receiver 75 to obtain current location information in the form of GPS coordinates. Obtaining present location information enables the AED to accurately report its location when the device has been moved from its usual storage location, such as to reach a victim outside a building. Including a GPS receiver 75 in the AED also enables the accurate reporting of the activation location by devices that are normally stored in vehicles, such as buses, trains, ferries, and aircraft). 

Regarding claim 28, Co-1 in view of Aoyama and Tuysserkani discloses the system of claim 25, wherein the removable interface module comprises a location determining unit comprising the GPS receiver (Tuysserkani fig 3:74&75, par[0040], [0060]: a GPS receiver 75 may be coupled to the antenna 76 and to the processor 42 for providing GPS coordinates (i.e., latitude, longitude and altitude) of the AED. In some implementations, the GPS receiver 75 may be included as part of the wireless modem 74 as illustrated, while in other implementations the GPS receiver 75 may be a separate component. the AED processor 42 may also access an integrated GPS receiver 75 to obtain current location information in the form of GPS coordinates. Obtaining present location information enables the AED to accurately report its location when the device has been moved from its usual storage location, such as to reach a victim outside a building. Including a GPS receiver 75 in the AED also enables the accurate reporting of the activation location by devices that are normally stored in vehicles, such as buses, trains, ferries, and aircraft)).

Regarding claim 30, Co-1 in view of Aoyama and Tuysserkani discloses the system of claim 25, wherein the removable interface module is configured to couple to the AED via USB connection (Aoyama par[0091], [0096]: The data outlet 475 may be one or more ports that allow bidirectional flow of data between the utility module and the defibrillator. Illustratively, the data outlet 475 is an RS232 plug connector configured for connection to the illustrative socket connector of the defibrillator data connect port 440 as described above in a wired connection. While the foregoing disclosure of the module data connect port is illustrative based on the RS232 standard, it will be appreciated that module data connect port may include a USB or other wire connector. In addition, while the module data connect is disclosed as hardware based, it will be appreciated that the hardware may be configurable by software in which case the hardware and software together may together form the module data connect port of this disclosure.).

Regarding claim 32, Co-1 in view of Aoyama and Tuysserkani discloses the system of claim 25, wherein the removable interface module is configured to be fastened to the AED (Aoyama par[0091]: Data outlet 475 is configured to engage the defibrillator data connect port 440 of the defibrillator for transmitting data to or receiving data from the defibrillator. The data outlet 475 may be one or more ports that allow bidirectional flow of data between the utility module and the defibrillator. Illustratively, the data outlet 475 is an RS232 plug connector configured for connection to the illustrative socket connector of the defibrillator data connect port 440 as described above in a wired connection).

Regarding claim 33, Co-1 in view of Aoyama and Tuysserkani discloses the system of claim 32, wherein the removable interface module is configured to fastened to the AED using at least one fastener (Aoyama fig 29:1620, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module. The threaded receptacles defining orifices 1620 on the top and like orifices on the bottom of the utility module are for the thumb screws to pass there through. A portion of each thumbscrew that emerges from the top of the utility module through orifices 1620 is received by threaded receptacles provided on the bottom of the defibrillator for holding the defibrillator and utility module in a threaded engagement.).

Regarding claim 34, Co-1 in view of Aoyama and Tuysserkani discloses the system of claim 33, wherein the removable interface module is configured to be fastened to the AED using at least one screw (Aoyama fig 29:1620, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module. The threaded receptacles defining orifices 1620 on the top and like orifices on the bottom of the utility module are for the thumb screws to pass there through. A portion of each thumbscrew that emerges from the top of the utility module through orifices 1620 is received by threaded receptacles provided on the bottom of the defibrillator for holding the defibrillator and utility module in a threaded engagement.).

Regarding claim 35, Co-1 in view of Aoyama and Tuysserkani discloses the system wherein the removable interface module is configured to be inserted at least partially into the AED (Aoyama fig 29:1608, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module.).

Regarding claim 36, Co-1 in view of Aoyama and Tuysserkani discloses the system of claim 25, wherein the removable interface module is configured to be disposed at least partially external to the AED (Aoyama fig 29:1608, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module.).

Regarding claim 41, Co-1 in view of Aoyama and Tuysserkani discloses the system of claim 25, wherein the removable interface module is configured to periodically receive the status information from the AED (Aoyama par[0191]: An IPv4/stream/TCP socket (described by RFC 147) will be created by the utility module to carry bi-directional messages between the defibrillator and the utility module. A predetermined port may illustratively be used. The utility module will act as the server, and will listen for connections. The defibrillator will connect to the socket created by the utility module. After a connection has been established, periodic messages will be exchanged during normal mode as detailed in the following sections.).

2.	Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Co-1 in view of Aoyama and Tuysserkani, and further in view of Fincke et al. (Patent US5470343) hereafter Fincke.
Regarding claim 37, Co-1 in view of Aoyama and Tuysserkani does not explicitly disclose the system wherein the removable interface module is configured to be coupled to the AED such that at least a portion of the removable interface module protrudes beyond an edge of the AED.
Fincke discloses the system wherein the removable interface module is configured to be coupled to the AED such that at least a portion of the removable interface module protrudes beyond an edge of the AED (fig 1:10 & fig 2:12; col 4 ln 14-33: The detachable power supply 10 technically equivalent to the removable interface module includes a continuous and elongated hook member 12 located near the top of the power supply and a latch 14 (see FIG. 2) located near the bottom of the power supply for attachment to the portable defibrillator 16. Power supply 10 is attached by placing hook member 12 in a slot 18 in the upper housing of the defibrillator and engaging the latch. The power supply is released by pressing on latch release 20, which protrudes through the top edge of the power supply. Thus, the power supply can be attached to and released from the defibrillator with a single hand, and without manipulating the latch.).
One of ordinary skill in the art would be aware of the Co-1, Aoyama, Tuysserkani and Fincke references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the specific structure feature as disclosed by Fincke to gain the functionality of allowing quick enhancing portability, and providing optimal charging and operational performance, by being alternately operable in both a controlled current mode and a controlled voltage mode.

3.	Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Co-1 in view of Aoyama and Tuysserkani, and further in view of Edwards et al. (US2004/0049233A1) hereafter Edwards.
Regarding claim 39, Co-1 in view of Aoyama and Tuysserkani does not explicitly disclose the system comprising a dock, wherein the removable interface module is configured to wirelessly transmit the location information wirelessly to a dock.
Edwards discloses the system comprising a dock (fig 1:12, par[0037], [0038]: FIG. 1 is a perspective drawing of an automated external defibrillator (AED) 10 in an exemplary docking station 12. Docking station 12 is a cabinet, comprising a compartment 14 that receives AED 10 and a hinged door 16 that closes to secure AED 10 inside compartment 14), wherein the removable interface module is configured to wirelessly transmit the location information wirelessly to a dock (par[0088], [0095]: The docking station may, in addition, receive status information from the status monitor. The status information may be part of an interrogation (150) or may be received in a separate communication. The docking station may present the status information received from the status monitor. For example, the docking station may receive data disclosing the location of the nearest docking station with an operational AED. In the event that the docking station detects a problem with the operational status of itself or its associated AED, the docking station may present the location of the nearest docking station with an operational AED via a display screen. The presented status information may include, for example, a summary of the device's location and operational status, such as "ready," "out of service," "door open" or "in use.").
One of ordinary skill in the art would be aware of the Co-1, Aoyama, Tuysserkani and Edwards references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the specific structure feature as disclosed by Edwards to gain the functionality in the event that the docking station detects a problem with the operational status of itself or its associated AED, the docking station may present the location of the nearest docking station with an operational AED via a display screen, and as a result, an operator needing an AED and finding an AED that is out of service may be directed to a nearby docking station having an AED that is in service.

4.	Claim(s) 42-43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Co-1 in view of Aoyama and Tuysserkani, and further in view of Abrahamson (US2013/0234861A1).
Regarding claim 42, Co-1 in view of Aoyama and Tuysserkani does not explicitly disclose the system wherein the removable interface module comprises a low-power transmitter, and wherein the removable interface module is configured to transmit the status information and the location information wirelessly to the one or more devices by the low-power transmitter.
Abrahamson discloses the system wherein the removable interface module (par[0038]: The communication chip 270 technically equivalent to interface also preferably comprises The transmitter 176/276 and the receiver 174/274 can be implemented as separate units or can represent the transmitting and receiving branches of a common transceiver. If provided as separate units, they may comprise separate RF antennas or share a common RF antenna 178.) comprises a low-power transmitter (fig 5:276, par[0039], [0048]: The communication chip 270 technically equivalent to interface also preferably comprises The transmitter 176/276 and the receiver 174/274 that are preferably inactive during the low-power state and become activated once the wakeup receiver 172 correctly receives a wakeup call can advantageously operate at frequencies within the Medical Implant Communication Service (MICS) radio band at 402 to 405 MHz. Alternatively, the receiver 174 and the transmitter 176 could operate at the ISM radio band at 418 MHz (U.S.), 433.05-434.79 MHz, 868-870 MHz (Europe) or 902-928 MHz (U.S.). the transmitter 176 and receiver 174 could be powered down during an inactive, low-power state, whereas the wakeup receiver 172 is active to receive any wakeup messages. This significantly reduces the power consumption as compared to having the transmitter 176 and the receiver 174 active all time.), and wherein the removable interface module is configured to transmit the status information and the location information wirelessly to the one or more devices by the low-power transmitter (fig 5:300, par[0082], [0083]: The communication unit 200 has a wired or wireless connection with the data processing device 300 effected by respective input and output (I/O) units 210, 310. In the case of wired connections, the I/O units 210, 310 represent respective connection ports. In an wireless connection embodiment, the I/O units 210, 310 correspond to the necessary transceiver functionality with optional antennas. The information is forwarded by the I/O unit 210 to the I/O unit 310 in the data processing device 300 and the memory controller 350.).
One of ordinary skill in the art would be aware of the Co-1, Aoyama, Tuysserkani and Abrahamson references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the low-power feature as disclosed by Abrahamson to gain the functionality of providing an improved signal to noise ratio, smaller geographical interference between neighboring stations, less radiated power, and well defined service areas for given transmitter power.

Regarding claim 43, Co-1 in view of Aoyama, Tuysserkani and Abrahamson discloses the system of claim 42, wherein the low-power transmitter is a low-power radio transmitter (Abrahamson par[0080], [0081]: The communication chip 270 also preferably comprises a receiver 274 and transmitter 276 with dedicated or a common RF antenna 278. The receiver 274 and transmitter 276 are advantageously employed by the communication unit 200 once a communication session has been established and preferably operate within the MICS band or an ISM band within the MHz range. The communication chip 270 could then include a dedicated wakeup transmitter 271 having a connected RF antenna 273.).

Regarding claim 45, Co-1 in view of Aoyama, Tuysserkani and Abrahamson discloses the system of claim 42, comprising a low-power radio transceiver comprising the low- power radio transmitter (Abrahamson par[0080], [0081], [0038]: The communication chip 270 also preferably comprises a receiver 274 and transmitter 276 with dedicated or a common RF antenna 278. The receiver 274 and transmitter 276 are advantageously employed by the communication unit 200 once a communication session has been established and preferably operate within the MICS band or an ISM band within the MHz range. The communication chip 270 could then include a dedicated wakeup transmitter 271 having a connected RF antenna 273. The transmitter 176 and receiver 174 can be implemented as separate units or can represent the transmitting and receiving branches of a common transceiver. par[0039], [0048]: The communication chip 270 technically equivalent to interface also preferably comprises The transmitter 176/276 and the receiver 174/274 that are preferably inactive during the low-power state and become activated once the wakeup receiver 172 correctly receives a wakeup call can advantageously operate at frequencies within the Medical Implant Communication Service (MICS) radio band at 402 to 405 MHz. Alternatively, the receiver 174 and the transmitter 176 could operate at the ISM radio band at 418 MHz (U.S.), 433.05-434.79 MHz, 868-870 MHz (Europe) or 902-928 MHz (U.S.). the transmitter 176 and receiver 174 could be powered down during an inactive, low-power state, whereas the wakeup receiver 172 is active to receive any wakeup messages. This significantly reduces the power consumption as compared to having the transmitter 176 and the receiver 174 active all time.).

5.	Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Co-1 in view of Aoyama, Tuysserkani and Abrahamson (US2013/0234861A1), and further in view of Mallon et al. (US2012/0259648A1) hereafter Mallon.
Regarding claim 44, Co-1 in view of Aoyama, Tuysserkani and Abrahamson does not explicitly disclose the system wherein the low-power transmitter is a low-power Bluetooth transmitter.
Mallon discloses the system of claim 42, wherein the low-power transmitter is a low-power Bluetooth transmitter (par[0050]: The transmitters can also comply with the ZigBee standard, Bluetooth, and in particular the low power Bluetooth standard, the IRDA standard, various standards or protocols that make use of the industrial, scientific, and medical (ISM) radio band, short-range device (SRD) bands, the European SRD bands, the Chinese WPAN bands as well as various other low power standards designed for short range communication).
One of ordinary skill in the art would be aware of the Co-1, Aoyama, Tuysserkani, Abrahamson and Mallon references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the Bluetooth feature as disclosed by Mallon to gain the functionality of avoiding interference from other wireless devices, having lower power consumption, being easily upgradeable, and having a range better than Infrared communication.

1.	Claims 25-36, 38-39 and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. US10090716B2 in view of Aoyama. 
Instant Application # 17443872
Patent # 10763703B2
25. A system, comprising: an automated external defibrillator (AED); a removable interface module configured for use with the AED, the removable interface module comprising: a processor; a memory; a global positioning system (GPS) receiver configured to receive location information for determining a location of the AED; and at least one battery physically separate from an AED battery; wherein the removable interface module is configured to: reversibly couple to and decouple from the AED, receive status information from the AED without requiring power from the AED battery, and transmit the status information and the location information wirelessly to one or more devices using power from the at least one battery.
1. A system comprising: a portable defibrillator that includes at least one capacitor and at least one battery; a removable interface module configured to be coupled to the portable defibrillator, the removable interface module comprising: a wireless power receiver, and an energy source comprising a rechargeable battery and a rechargeable capacitor electrically coupled with the wireless power receiver and configured to receive power wirelessly for the removable interface module to recharge the energy source; and a wireless dock comprising a wireless power transmitter configured to be coupled with a power source and to transmit the power wirelessly to the removable interface module when the removable interface module is within range; wherein the removable interface module further comprises a first processor, a first memory, and a first low-power radio transceiver configured to: receive defibrillator data from the portable defibrillator, and transmit the defibrillator data to the wireless dock, and further wherein the wireless dock comprises: a second processor, a second memory, and a second low-power radio transceiver configured to receive the defibrillator data from the removable interface module, and a network interface configured to transmit the defibrillator data to an external networked computing device.
2. The system of claim 1 wherein the energy source is a rechargeable battery.
7. The system of claim 1 wherein the defibrillator data comprises status information.
13. The system of claim 12 wherein the location determination unit comprises a global positioning system (GPS) receiver configured to receive a location of the portable defibrillator.
27. The system of claim 25, wherein the GPS receiver is configured to receive the location information, wherein the location information comprises geographic location information.
13. The system of claim 12 wherein the location determination unit comprises a global positioning system (GPS) receiver configured to receive a location of the portable defibrillator.
28. The system of claim 25, wherein the removable interface module comprises a location determining unit comprising the GPS receiver.
12. The system of claim 1 wherein the removable interface module further comprises a location determination unit.
13. The system of claim 12 wherein the location determination unit comprises a global positioning system (GPS) receiver configured to receive a location of the portable defibrillator.
38. The system of claim 25, comprising a dock, wherein the removable interface module is configured to wirelessly transmit the status information wirelessly to a dock.
1. A system comprising: a portable defibrillator that includes at least one capacitor and at least one battery; a removable interface module configured to be coupled to the portable defibrillator, the removable interface module comprising: a wireless power receiver, and an energy source comprising a rechargeable battery and a rechargeable capacitor electrically coupled with the wireless power receiver and configured to receive power wirelessly for the removable interface module to recharge the energy source; and a wireless dock comprising a wireless power transmitter configured to be coupled with a power source and to transmit the power wirelessly to the removable interface module when the removable interface module is within range; wherein the removable interface module further comprises a first processor, a first memory, and a first low-power radio transceiver configured to: receive defibrillator data from the portable defibrillator, and transmit the defibrillator data to the wireless dock…..
39. The system of claim 25, comprising a dock, wherein the removable interface module is configured to wirelessly transmit the location information wirelessly to a dock.
14. The system of claim 13 wherein the first low-power radio transceiver is configured to transmit the location of the portable defibrillator to the wireless dock.


Regarding claim 25, Co-1 does not explicitly disclose a system, comprising: an automated external defibrillator (AED); receive status information from the AED without requiring power from the AED battery.
Aoyama discloses Aoyama discloses a system, comprising: an automated external defibrillator (AED) (fig 3:300, par[0061]: In its present embodiments, an AED can either administer the shock automatically, or instruct the user to do so, e.g. by pushing a button. An illustrative example may be an AED provided with an ECG monitoring capability.); receive status information from the AED without requiring power from the AED battery (par[0083]: A data outlet 475 configured to engage the defibrillator data connect port 440 of the defibrillator 410 for transmitting data to or receiving data from the defibrillator 410. The utility module may further include a power outlet 470 configured to engage the power connect 445 of the defibrillator 410 for providing an electrical charge to the defibrillator 410 from a power source 465. In another alternative embodiment, the utility module is further provided with the power source 465.).
One of ordinary skill in the art would be aware of both the Co-1 and Aoyama references since both pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the AED feature as disclosed by Aoyama to gain the functionality of restoring heart signal, user friendly and automatic shock.

Regarding claim 26, Co-1 in view of Aoyama discloses the system of claim 25, wherein the removable interface module is configured to transmit the status information and the location information wirelessly to the one or more devices using power from the at least one battery and without requiring power from the AED battery (Aoyama par[0083]: A data outlet 475 configured to engage the defibrillator data connect port 440 of the defibrillator 410 for transmitting data to or receiving data from the defibrillator 410. The utility module may further include a power outlet 470 configured to engage the power connect 445 of the defibrillator 410 for providing an electrical charge to the defibrillator 410 from a power source 465. In another alternative embodiment, the utility module is further provided with the power source 465.)).

Regarding claim 29, Co-1 in view of Aoyama discloses the system of claim 25, wherein the removable interface module is configured to couple with the AED via wired connection (Aoyama par[0091]: Data outlet 475 is configured to engage the defibrillator data connect port 440 of the defibrillator for transmitting data to or receiving data from the defibrillator. The data outlet 475 may be one or more ports that allow bidirectional flow of data between the utility module and the defibrillator. Illustratively, the data outlet 475 is an RS232 plug connector configured for connection to the illustrative socket connector of the defibrillator data connect port 440 as described above in a wired connection).

Regarding claim 30, Co-1 in view of Aoyama discloses the system of claim 25, wherein the removable interface module is configured to couple to the AED via USB connection (Aoyama par[0091], [0096]: The data outlet 475 may be one or more ports that allow bidirectional flow of data between the utility module and the defibrillator. Illustratively, the data outlet 475 is an RS232 plug connector configured for connection to the illustrative socket connector of the defibrillator data connect port 440 as described above in a wired connection. While the foregoing disclosure of the module data connect port is illustrative based on the RS232 standard, it will be appreciated that module data connect port may include a USB or other wire connector. In addition, while the module data connect is disclosed as hardware based, it will be appreciated that the hardware may be configurable by software in which case the hardware and software together may together form the module data connect port of this disclosure.).

Regarding claim 31, Co-1 in view of Aoyama discloses the system of claim 25, wherein the removable interface module is configured to reversibly couple to the AED, wherein the coupling comprises electrical and physical coupling (Aoyama par[0091]: Data outlet 475 is configured to engage the defibrillator data connect port 440 of the defibrillator for transmitting data to or receiving data from the defibrillator. The data outlet 475 may be one or more ports that allow bidirectional flow of data between the utility module and the defibrillator. Illustratively, the data outlet 475 is an RS232 plug connector configured for connection to the illustrative socket connector of the defibrillator data connect port 440 as described above in a wired connection).

Regarding claim 32, Co-1 in view of Aoyama discloses the system of claim 25, wherein the removable interface module is configured to be fastened to the AED (Aoyama par[0091]: Data outlet 475 is configured to engage the defibrillator data connect port 440 of the defibrillator for transmitting data to or receiving data from the defibrillator. The data outlet 475 may be one or more ports that allow bidirectional flow of data between the utility module and the defibrillator. Illustratively, the data outlet 475 is an RS232 plug connector configured for connection to the illustrative socket connector of the defibrillator data connect port 440 as described above in a wired connection).

Regarding claim 33, Co-1 in view of Aoyama discloses the system of claim 32, wherein the removable interface module is configured to fastened to the AED using at least one fastener (Aoyama fig 29:1620, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module. The threaded receptacles defining orifices 1620 on the top and like orifices on the bottom of the utility module are for the thumb screws to pass there through. A portion of each thumbscrew that emerges from the top of the utility module through orifices 1620 is received by threaded receptacles provided on the bottom of the defibrillator for holding the defibrillator and utility module in a threaded engagement.).

Regarding claim 34, Co-1 in view of Aoyama discloses the system of claim 33, wherein the removable interface module is configured to be fastened to the AED using at least one screw (Aoyama fig 29:1620, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module. The threaded receptacles defining orifices 1620 on the top and like orifices on the bottom of the utility module are for the thumb screws to pass there through. A portion of each thumbscrew that emerges from the top of the utility module through orifices 1620 is received by threaded receptacles provided on the bottom of the defibrillator for holding the defibrillator and utility module in a threaded engagement.).

Regarding claim 35, Co-1 in view of Aoyama discloses the system wherein the removable interface module is configured to be inserted at least partially into the AED (Aoyama fig 29:1608, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module.).

Regarding claim 36, Co-1 in view of Aoyama discloses the system of claim 25, wherein the removable interface module is configured to be disposed at least partially external to the AED (Aoyama fig 29:1608, par[0249]: Defibrillator 1606 rests atop the utility module and is connected via three thumb screws (not shown) that are inserted from the bottom of the utility module and through threaded receptacles (not shown) defined in the utility module.).

Regarding claim 41, Co-1 in view of Aoyama discloses the system of claim 25, wherein the removable interface module is configured to periodically receive the status information from the AED (Aoyama par[0191]: An IPv4/stream/TCP socket (described by RFC 147) will be created by the utility module to carry bi-directional messages between the defibrillator and the utility module. A predetermined port may illustratively be used. The utility module will act as the server, and will listen for connections. The defibrillator will connect to the socket created by the utility module. After a connection has been established, periodic messages will be exchanged during normal mode as detailed in the following sections.).

2.	Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Co-1 in view of Aoyama, and further in view of Fincke et al. (Patent US5470343) hereafter Fincke.
Regarding claim 37, Co-1 in view of Aoyama does not explicitly disclose the system wherein the removable interface module is configured to be coupled to the AED such that at least a portion of the removable interface module protrudes beyond an edge of the AED.
Fincke discloses the system wherein the removable interface module is configured to be coupled to the AED such that at least a portion of the removable interface module protrudes beyond an edge of the AED (fig 1:10 & fig 2:12; col 4 ln 14-33: The detachable power supply 10 technically equivalent to the removable interface module includes a continuous and elongated hook member 12 located near the top of the power supply and a latch 14 (see FIG. 2) located near the bottom of the power supply for attachment to the portable defibrillator 16. Power supply 10 is attached by placing hook member 12 in a slot 18 in the upper housing of the defibrillator and engaging the latch. The power supply is released by pressing on latch release 20, which protrudes through the top edge of the power supply. Thus, the power supply can be attached to and released from the defibrillator with a single hand, and without manipulating the latch.).
One of ordinary skill in the art would be aware of the Co-1 and Aoyama and Fincke references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the specific structure feature as disclosed by Fincke to gain the functionality of allowing quick enhancing portability, and providing optimal charging and operational performance, by being alternately operable in both a controlled current mode and a controlled voltage mode.

3.	Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Co-1 in view of Aoyama, and further in view of Tamura et al. (US2009/0264948A1) hereafter Tamura.
Regarding claim 40, Co-1 in view of Aoyama does not explicitly disclose the system wherein the status information comprises at least one of: electrode expiration information, AED service information, AED repair information, AED trouble- shooting information, information about the AED battery and AED self-test information (Tamura par[0025], [0047]).
Tamura discloses the system wherein the status information comprises at least one of: electrode expiration information, AED service information, AED repair information, AED trouble- shooting information, information about the AED battery and AED self-test information (Tamura par[0025], [0047]).
One of ordinary skill in the art would be aware of the Co-1 in view of Aoyama and Tamura references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the status information feature as disclosed by Tamura to gain the functionality of conveying the status information to health care providers responsible for the care of a patient on which the AED was used or to service personnel responsible for maintaining the AED.

4.	Claim(s) 42-43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Co-1 in view of Aoyama, and further in view of Abrahamson (US2013/0234861A1).
Regarding claim 42, Co-1 in view of Aoyama does not explicitly disclose the system wherein the removable interface module comprises a low-power transmitter, and wherein the removable interface module is configured to transmit the status information and the location information wirelessly to the one or more devices by the low-power transmitter.
Abrahamson discloses the system wherein the removable interface module (par[0038]: The communication chip 270 technically equivalent to interface also preferably comprises The transmitter 176/276 and the receiver 174/274 can be implemented as separate units or can represent the transmitting and receiving branches of a common transceiver. If provided as separate units, they may comprise separate RF antennas or share a common RF antenna 178.) comprises a low-power transmitter (fig 5:276, par[0039], [0048]: The communication chip 270 technically equivalent to interface also preferably comprises The transmitter 176/276 and the receiver 174/274 that are preferably inactive during the low-power state and become activated once the wakeup receiver 172 correctly receives a wakeup call can advantageously operate at frequencies within the Medical Implant Communication Service (MICS) radio band at 402 to 405 MHz. Alternatively, the receiver 174 and the transmitter 176 could operate at the ISM radio band at 418 MHz (U.S.), 433.05-434.79 MHz, 868-870 MHz (Europe) or 902-928 MHz (U.S.). the transmitter 176 and receiver 174 could be powered down during an inactive, low-power state, whereas the wakeup receiver 172 is active to receive any wakeup messages. This significantly reduces the power consumption as compared to having the transmitter 176 and the receiver 174 active all time.), and wherein the removable interface module is configured to transmit the status information and the location information wirelessly to the one or more devices by the low-power transmitter (fig 5:300, par[0082], [0083]: The communication unit 200 has a wired or wireless connection with the data processing device 300 effected by respective input and output (I/O) units 210, 310. In the case of wired connections, the I/O units 210, 310 represent respective connection ports. In an wireless connection embodiment, the I/O units 210, 310 correspond to the necessary transceiver functionality with optional antennas. The information is forwarded by the I/O unit 210 to the I/O unit 310 in the data processing device 300 and the memory controller 350.).
One of ordinary skill in the art would be aware of the Co-1 in view of Aoyama and Abrahamson references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the low-power feature as disclosed by Abrahamson to gain the functionality of providing an improved signal to noise ratio, smaller geographical interference between neighboring stations, less radiated power, and well defined service areas for given transmitter power.

Regarding claim 43, Co-1 in view of Aoyama and Abrahamson discloses the system of claim 42, wherein the low-power transmitter is a low-power radio transmitter (Abrahamson par[0080], [0081]: The communication chip 270 also preferably comprises a receiver 274 and transmitter 276 with dedicated or a common RF antenna 278. The receiver 274 and transmitter 276 are advantageously employed by the communication unit 200 once a communication session has been established and preferably operate within the MICS band or an ISM band within the MHz range. The communication chip 270 could then include a dedicated wakeup transmitter 271 having a connected RF antenna 273.).

Regarding claim 45, Co-1 in view of Aoyama and Abrahamson discloses the system of claim 42, comprising a low-power radio transceiver comprising the low- power radio transmitter (Abrahamson par[0080], [0081], [0038]: The communication chip 270 also preferably comprises a receiver 274 and transmitter 276 with dedicated or a common RF antenna 278. The receiver 274 and transmitter 276 are advantageously employed by the communication unit 200 once a communication session has been established and preferably operate within the MICS band or an ISM band within the MHz range. The communication chip 270 could then include a dedicated wakeup transmitter 271 having a connected RF antenna 273. The transmitter 176 and receiver 174 can be implemented as separate units or can represent the transmitting and receiving branches of a common transceiver. par[0039], [0048]: The communication chip 270 technically equivalent to interface also preferably comprises The transmitter 176/276 and the receiver 174/274 that are preferably inactive during the low-power state and become activated once the wakeup receiver 172 correctly receives a wakeup call can advantageously operate at frequencies within the Medical Implant Communication Service (MICS) radio band at 402 to 405 MHz. Alternatively, the receiver 174 and the transmitter 176 could operate at the ISM radio band at 418 MHz (U.S.), 433.05-434.79 MHz, 868-870 MHz (Europe) or 902-928 MHz (U.S.). the transmitter 176 and receiver 174 could be powered down during an inactive, low-power state, whereas the wakeup receiver 172 is active to receive any wakeup messages. This significantly reduces the power consumption as compared to having the transmitter 176 and the receiver 174 active all time.).

5.	Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Co-1 in view of Aoyama and Abrahamson (US2013/0234861A1), and further in view of Mallon et al. (US2012/0259648A1) hereafter Mallon.
Regarding claim 44, Co-1 in view of Aoyama and Abrahamson does not explicitly disclose the system wherein the low-power transmitter is a low-power Bluetooth transmitter.
Mallon discloses the system of claim 42, wherein the low-power transmitter is a low-power Bluetooth transmitter (par[0050]: The transmitters can also comply with the ZigBee standard, Bluetooth, and in particular the low power Bluetooth standard, the IRDA standard, various standards or protocols that make use of the industrial, scientific, and medical (ISM) radio band, short-range device (SRD) bands, the European SRD bands, the Chinese WPAN bands as well as various other low power standards designed for short range communication).
One of ordinary skill in the art would be aware of the Co-1 in view of Aoyama, Abrahamson and Mallon references since all pertain to the field of defibrillator systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Co-1 to implement the Bluetooth feature as disclosed by Mallon to gain the functionality of avoiding interference from other wireless devices, having lower power consumption, being easily upgradeable, and having a range better than Infrared communication.

Conclusion
US2014/0155792A1 to Karve discloses the present subject matter relates to a cardio pulmonary resuscitation (CPR) device (102) including a backboard (110) to support a subject, and a constriction element (112) to constrict the subject. The constriction element (112) is connected to a decompression element (118). The decompression element (118) is disposed to be placed along the circumference of a thoracic region of the subject and is adapted to adhere to the subject on deployment. Further, a sternum compression unit (120) is attached to the decompression element (118) such that the sternum compression unit (120) is disposed on a side of the decompression element (118). Further, the constriction element (112) is adapted to be constricted and to be slackened for delivering active sternum compression, active circumferential compression, active sternum decompression and active circumferential decompression.
US2012/0150247A1 to Meier discloses a battery pack topology wherein the battery pack has multiple battery sub-stacks electrically connected in parallel such that the capacity of each battery sub-stack may be utilized but one is reduced unequally as to the others. As a result, one battery sub-stack will reach a point of failure before the other, which causes a drastic, observable change in the output voltage of the battery pack, but provides sufficient reserve capacity to permit a user of a device, such as an AED, having the battery pack to be notified in a timely fashion of the need to replace the battery pack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685